         Case 1:20-cv-04669-GBD Document 39-1 Filed 10/09/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ATHENA ART FINANCE CORP.,
                                            Plaintiff,               Case No. 20-cv-4669 (GBD)
        -against-
that
CERTAIN ARTWORK BY JEAN-MICHEL                                       Civil Case Management Plan
BASQUIAT ENTITLED HUMIDITY, 1982,                                    and Scheduling Order
In Rem,
                         Defendant,

SATFINANCE INVESTMENT LIMITED and
DELAHUNTY LIMITED d/b/a
DELAHUNTY FINE ART,
                                            Interested Parties.


-----------------------------------------------------------------X


        After consultation with counsel for the parties, the following Case Management Plan is
adopted. This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules
of Civil Procedure.
       1.      An initial pretrial conference will be held on October 15, 2021, at 9:30 a.m. at the
United States District Courthouse, 500 Pearl Street, New York, New York, Courtroom 11A.
        2.       No additional parties may be joined after January 7, 2021.
        3.       No amendment to the pleadings will be permitted after January 7, 2021.
        4.       Rule 26(a) disclosures shall be exchanged between the parties on October 29,
2020.
         5.     Except for good cause shown, all discovery shall be commenced in time to be
completed by March 15, 2021. The court expects discovery to be completed within 90 days of
the first scheduling conference unless, after the expiration of that 90 days period, all counsel
stipulate that additional time (not to exceed 60 more days) is needed to complete discovery. In
such event, discovery may be extended by the parties on consent, without application to the
court, provided the parties are certain they can still meet the discovery completion date ordered
by the court. The discovery completion date shall not be adjourned except upon a showing of
extraordinary circumstances. Initial disclosures pursuant to Rule 26(a) shall be provided by all
parties within fourteen days of the date of this Scheduling Order. Initial requests for production
and interrogatories (as provided for by S.D.N.Y. Local Rules) shall be served on or before
        Case 1:20-cv-04669-GBD Document 39-1 Filed 10/09/20 Page 2 of 3




Thursday, November 5, 2020, and written responses and responsive documents shall be provided
so that they are received on or before Monday, December 7, 2020. Follow-up requests for
document production shall be served on or before Monday, December 21, 2020, and written
responses and responsive documents shall be provided so that they are received on or before
Friday, January 22, 2021. Depositions of the parties shall be completed by Friday, February 26,
2021. Non-party deposition subpoenas shall be served on or before Friday, March 5, 2021.
       6.     Expert reports shall be served on Monday, March 15, 2021. Rebuttal reports will
be exchanged on Monday, April 12, 2021 and expert discovery will be completed by Friday,
May 14, 2021.
       7.      Dispositive motions are to be served by Monday, June 21, 2021. Answering
papers are to be served within 28 days. Reply papers are to be served within 14 days.
        8.      In the event a dispositive motion is made, the date for submitting the Joint Pretrial
Order shall be set by the Court, but no earlier than three weeks from the decision on the motion.
The final pretrial conference shall be adjourned to a date four weeks from the decision on the
motion. Should no party submit a dispositive motion, the Joint Pretrial Order will be filed no
later than                      , 2021and a final pretrial conference will be held on
        , 2021.
       9.     The requirements for the pretrial order and other pretrial submissions shall be
governed by the court's Individual Rules of Practice.
        10.    All motions and applications shall be governed by the court's Individual Rules of
Practice.
       11.    The parties shall be ready for trial within 48 hours, notice on or after ______,
2021. The estimated trial time is five days, and this is a jury trial.
       12. A Subsequent Case Management Conference will be held on ________2021, at ____
a.m.
       Case 1:20-cv-04669-GBD Document 39-1 Filed 10/09/20 Page 3 of 3




Dated: October 15, 2020
       New York, New York

ATHENA ART FINANCE CORP.,                SATFINANCE INVESTMENT LIMITED
                                         ____________________________
____________________________
                                         Judd B. Grossman
Wendy J. Lindstrom
                                         GROSSMAN LLP
MAZZOLA LINDSTROM LLP
                                         745 Fifth Avenue, 5th Floor
1350 Avenue of the Americas, 2nd Floor
                                         New York, NY 10151
New York, New York 10019
T: 646.813.4345                          T: 646-770-7445
wendy@mazzolalindstrom.com               jgrossman@grossmanllp.com


DELAHUNTY FINE ART LTD.

____________________________
Gregory A. Clarick
Clarick Gueron Reisbaum LLP              So Ordered
220 Fifth Avenue
New York, NY 10001                       _______________________________
212-633-4313                             Hon. George B. Daniels, USDJ
gclarick@cgr-law.com
